School Fresh Fruit Scheme (amendment of Single CMO Regulation) (debate)
The next item is the report by Niels Busk, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulations (EC) No 1290/2005 on the financing of the common agricultural policy and (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO regulation) in order to set up a School Fruit Scheme - C6-0315/2008 -.
rapporteur. - (DA) Mr President, Commissioner Fischer-Boel, Minister Barnier, ladies and gentlemen, the Commission has tabled an extremely constructive proposal for setting up a school fruit scheme in order to reverse the unfortunate trend of increased obesity amongst European schoolchildren. It is a proposal that I warmly welcome. The World Health Organization (WHO) recommends that children eat 400 g of fruit and vegetables per day. Unfortunately, there are very few children who do this. In the EU, 22 million children are overweight and approximately 5 million children are severely overweight. The worst thing about this is that the number is rising by 400 000 children each year. An increased intake of fruit and vegetables reduces the risk of a large number of diseases and prevents overweight and severe overweight. Eating habits are established in childhood and the indications are that children who learn to eat a lot of fruit and vegetables continue to do so as adults. It is therefore vital that we intervene at an early stage if we are to succeed in influencing our children's eating habits.
Excessive weight entails a greater risk of cardiovascular disease, diabetes, high blood pressure and certain forms of cancer. These diseases constitute an ever increasing threat to public health in the EU, and the cost of treatment weighs heavily on Member States' health budgets. The Commission refers to its impact assessment, in which two studies were carried out which shed light on the link between health expenditure and too low an intake of fruit and vegetables. Expenditure on a school fruit scheme should be viewed in this light, and therefore the scheme will represent an actual saving in the Member States' health budgets. Thus, it will, overall, have a positive effect, first and foremost on public health, but also on the European economy. Until we have achieved the objective of getting children to eat 400 g of fruit per day, it will be the case that the more fruit that children eat the greater the savings. Thus, prevention is cheaper than cure.
As rapporteur, I have proposed that we quadruple the amount that is intended to be appropriated in the Community budget. The Commission's original proposal of EUR 90 million would, unfortunately, only stretch to a single piece of fruit once a week for 30 weeks for children aged six to ten years. This is far from enough if the scheme is to have any appreciable effect on children's eating habits. One piece of fruit one day a week is not sufficient to change eating habits or to have an effect on public health. The optimum solution would be for all children to receive one piece of fruit every school day. It is therefore necessary to mobilise more funds in the Community budget.
A majority in the Committee on Agriculture and Rural Development agreed to mobilise EUR 500 million and dispense with the national cofinancing. I do not agree with this. I hope therefore that in the vote today we can sort this matter out, as I have retabled a proposal on behalf of my Group to the effect that we should mobilise EUR 360 million. This should be supplemented by the Member States' contribution and therefore will, overall, provide a far higher amount than the EUR 500 million.
A majority in the Committee on Agriculture and Rural Development also agreed that only fruit and vegetables from EU countries should be distributed under the scheme. This, for me, is far too protectionist, and will also make the scheme very bureaucratic. It must therefore be the Member States which decide - from the list compiled by the Commission - which fruit can be distributed and which fruit will be included in the scheme.
President-in-Office of the Council. - (FR) Mr President, we in the Presidency are very happy to discuss this scheme with the European Parliament, as proposed by the European Commission and brought personally - and I should like to pay tribute to her - by Mrs Fischer Boel. It is an important scheme for the nutrition of the youngest citizens, and it is a practical and effective step to combat the rise in obesity among young people.
Mr Busk has just stated the figures, and I can corroborate them: one child in five in Europe is overweight or at risk of obesity. Childhood obesity in Europe is growing by 2% per year. We must therefore encourage young people to vary their diet and to consume more fruit and vegetables.
I believe, ladies and gentlemen, that implementing this scheme, which everyone is in favour of, shows the important role that the common agricultural policy can play and does play in encouraging the consumption and, more simply, the production of healthy, quality produce. Agriculture is naturally suited to meet this dual challenge, which consists of the challenge of quantity - which was also its first challenge, with the first contract drawn up with farmers in the 1960s - but also, the challenge of quality, relating to the quality and safety of products.
That, ladies and gentlemen, proves that Europe can respond and does respond to the specific concerns of our fellow citizens and that agriculture is clearly at the centre of the major challenges faced by our society. When we talk about this 'fruit and vegetables' scheme, we are talking about a tangible, people-based Europe, centred on citizens, which Europeans expect.
This programme, ladies and gentlemen, has been very well-received within the Council of Ministers, and the debates we have had, which we will continue today and tomorrow, show that, overall, we are all making progress on this issue. It is my intention to achieve a political agreement in the Council this week. That is why I am naturally paying close attention to Parliament's position on this issue so that I can include your position and your support in the debates of the Council.
Finally, Mr President, I should like to offer my sincerest thanks to your rapporteur, Mr Busk, for the very detailed and impassioned work he has done on this issue, and now I am happy to listen to you, and the Commissioner.
Member of the Commission. - Mr President, firstly it feels good to have Parliament behind me on the proposal on the School Fruit Scheme. I would, as I normally do, thank the committee and the rapporteur, Niels Busk, for the work that has been done.
Before I comment on some of the issues that have been raised here - and in Parliament as well - I would just like to say something about a topic that has recently been discussed at some length in the Council. A number of Member States have asked to be able, in some cases, to ask parents for a contribution to the Scheme. The arguments for and against are not straightforward. In the end, the Commission has agreed that Member States should have the freedom to require cofinancing from parents in some cases.
On the other hand, I see no reason to force this on all Member States. Therefore we would make it possible for Member States to choose whether they want to take this possibility on board. Then when we review the Scheme in 2012 we would really focus on the end-value to be gained from parental contributions.
I have said from the beginning that what we are now putting on the table is not going to solve the obesity problems among young people in Europe, but I believe that it will be a helping hand and give a clear signal from the Commission that it is important to give our young people good eating habits.
With regard to the overall budget, we have allocated EUR 90 million. I have seen some different figures, as Niels Busk rightly said - from EUR 500 million down to EUR 360 million - but the EUR 90 million that we have proposed is certainly not written in stone for the future. I think that we should also take into account in our review of the whole programme to be made in 2012 whether we need to increase the budget. I think it has been important that we have indicated that we are ready to reallocate the money. If there is a surplus of money in one Member State, it can be reallocated. That will hopefully mean that we spend the money in the best possible way.
Regarding the type of fruit and vegetables to be distributed, I feel that it is very safe to leave this in the capable hands of the Member States. Whether they want to use processed food or to deliver local fruit and vegetables -or even to have the possibility of distributing ACP bananas to their children - the final choice should definitely be made by the Member States. I think that in this way we will get by far the best result. I am looking forward to a fruitful discussion on this issue.
on behalf of the PPE-DE Group. - (RO) Mr President, Commissioner, Mr Barnier, first of all, I would like to thank our rapporteur for the work he has done and the efforts he has made to reconcile the different points of view.
We all agree on how important this scheme is in terms of teaching children to adopt healthy habits and therefore combat obesity, but also in terms of helping families who cannot afford to buy fruit for their children.
I support the Commission's proposal, but I think that it absolutely must be improved. The EUR 90 million proposed in annual funding is not enough. Supplementing the funds already allocated is one of the conditions for this scheme's success. I also think that the proposal made in the Committee on Agriculture and Rural Development to rule out parents having to contribute to this should be introduced at least for the scheme's launch.
I would also like to encourage, as part of the scheme, the provision of fresh, traditional fruit, produced on the Community's territory. I would like to stress the fact that the Member States need to specify which fruit are to be distributed, taking into specific consideration the seasonal fruit and vegetables produced locally.
As required by the principle of subsidiarity, Member States should, when determining the target group, be granted sufficient flexibility to enable them, in keeping with their needs, to supply school fruit to as wide a circle of consumers as possible. The scheme should equally bring young consumers to appreciate fruit and vegetables and should therefore have a highly positive effect on public health and the fight against child poverty, especially in new Member States.
Provision may be made for joint measures to promote consumption of certain products, to be combined with an additional health and nutrition education component and to provide encouragement to regional producers, especially those in mountain regions.
on behalf of the PSE Group. - (ES) Mr President, this scheme has been long-awaited by the fruit and vegetable sector, not only because of the difficulties that it is facing, but also because of the worrying decline in consumption.
This scheme is intended to improve public health and I therefore believe it should be a European scheme, with full Community financing. I do not agree that parents should have to contribute to its funding because the same thing will happen as always: those children whose parents can afford to contribute will eat fruit and vegetables in school, whereas those who cannot will be left outside the scheme.
This scheme must therefore be financed by the Community so that it can be applied uniformly. I also particularly want to say that emphasis must be placed on educational measures. This scheme must not simply involve children eating apples; rather, they must know what type of apple they are eating and what its nutritional properties are and they must understand the beneficial effects of that fruit on their health and development.
Naturally, the products must come with full quality guarantees, with priority being given, if possible, to seasonal fruit. Also, where possible, I support the distribution of fruits and vegetables of Community origin.
I believe that the beneficial effects of this scheme, which I applaud and on which I congratulate the Commissioner, will be seen immediately. They will be seen not only in the present and future health of our children and their food education, but also, and very importantly, in the fruit and vegetable sector. This is a productive sector which truly forms part of our European cultural heritage and which allows us to enjoy a balanced, healthy and varied diet.
I feel it is worthwhile trusting and investing in this scheme to distribute fruit and vegetables in our schools. In my opinion, the budget is somewhat limited so I would repeat that I support full Community financing of such an ambitious scheme.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I very much value the positive and intelligent work done by Mr Busk on this proposal, which forms part of the reform of the common organisation of the market in fruit and vegetables, designed to reinforce the sector's competitiveness and the way in which it is tailored to the market, and to combat the fall in consumption.
The proposed scheme to promote fruit and vegetables in schools would help to encourage young people to eat fruit and increase consumption. In addition, the free distribution of fruit and vegetables in schools should be aimed at combating the problem of overweight schoolchildren; it is a well-known fact, unfortunately, that over 22 million children are affected by obesity.
In order to effectively implement the scheme to distribute fruit in schools, it is vital for Community aid to cover all the associated logistical costs, such as the purchase of the appropriate vending machines, which would otherwise have to come out of schools' budgets or from pupils' families. National funding ought therefore to be of an additional nature, and ought to be restricted to new schemes and the extension of existing ones.
on behalf of the Verts/ALE Group. - Mr President, there is nothing to dislike in this proposal and I commend our rapporteur for coming up with it, especially with an election in the offing. I think any politician in this room looking to June next year will be in favour of seeing Europe's children eating better and eating European local fruit. It is good news for Europe's farmers as well because this is creating a local market. It is good news for the health budget of the future and more importantly it is good news for the children themselves.
If we start children eating healthy at a young age, they will keep up the habit. Finland has demonstrated and proven that aggressive intervention at an early age does make a difference, and that is very much to be welcomed. If we speculate a little on the agriculture budget now, we will accumulate on the health budget of the future. Coming from Scotland I am ashamed to say that we have a particular interest in this, in that 21% - one in five - of our primary school children are overweight. That is utterly unsustainable. We cannot look towards a future of increasing obesity, so this is part of the solution to that and I am delighted to commend it to the House. It is good news all round.
on behalf of the GUE/NGL Group. - (GA) - Mr President, this proposal will fulfil the objectives of the Union in relation to the common agricultural policy (CAP) and will provide a funding framework for initiatives aimed at increasing the amount of fruit and vegetables eaten by children. This could help to combat childhood obesity and will also benefit our fruit and vegetable farmers in the long term.
Eating habits and patterns are developed during the first few years of life. As such, it is important that we are able to encourage healthier eating habits among children. The Member States should be able to choose the best method.
Research suggests that eating patterns tend to be unhealthiest in low-income households. Therefore, the distribution of free fruit and vegetables in schools could make a large difference to children's eating habits.
I welcome Mr Niels Busk's report and thank him and the Commissioner for the work they have done.
on behalf of the IND/DEM Group. - Mr President, this project is being dressed up as all about concern for the welfare of children. However, the real agenda is a disturbing mixture of Nanny Brussels, control-freakism, sheer naked propaganda and market fixing. Nanny Brussels likes to be in control of everything, including what we eat. Putting itself in charge of what children eat at school is the first major step in that process. The propaganda angle is that each piece of fruit will have an EU label on it and the whole project will be supported by a massive publicity campaign.
In regard to the fruit market, I understand it will create a great many opportunities for mischief such as mandatory rules that all fruit must come from inside the EU. In the case of bananas, this could at a stroke rule out British suppliers who obtain their bananas from British Commonwealth Caribbean countries, and thus it will provide a lucrative new opportunity for the French islands of Guadeloupe and Martinique.
(DE) Mr President, Commissioner, Minister, ladies and gentlemen, we are being bombarded with headlines. We are told that we are obese, our children are obese, we are eating the wrong foods and we eat too little fresh fruit and too few vegetables.
Five portions per day, or around 400 g of fruit and vegetables, is the recommended daily allowance for a healthy and balanced diet. It is not always easy to keep to this. Food needs to be healthy, last a long time, taste good and cost as little as possible. However, the fast pace of life today means that it is often difficult for us to balance the demands of family and work, so that we sometimes do not have enough time to cook and instead choose semi-prepared or fully prepared products. There is nothing wrong with this, provided we are aware of the importance of fresh fruit and vegetables.
People who learn to eat a diet rich in fruit and vegetables at an early stage will also maintain a healthy diet later in life. I therefore expressly support the Commission's proposal to introduce a school fruit scheme funded to the tune of EUR 90 million. What a wonderful idea, Commissioner! However, as you have recognised in your provisions, Member States must be allowed to organise the scheme according to their own national requirements. It must be possible to provide the relevant regional and seasonal produce. Member States must also develop a strategy to define the best way in which to implement a school fruit scheme and integrate it into the curriculum. Healthy eating is part of general education. Children must learn, for example, that, as well as a hot vegetable, carrots can also be enjoyed in the form of soup, salad, cakes or in baked dishes. They need to know what a potato tastes like if it is not made into crisps or chips. They need to have their interest stimulated in the many ways of preparing regional produce.
Information is the only way to lay the foundations for a healthy diet. Knowledge is the key to a healthy lifestyle. The school fruit scheme can make a valuable contribution in this context.
(HU) Mr Barnier, Commissioner, like every initiative, this one too has many masters. After all, seven towns laid claim to being Homer's birthplace. Many people think that this was their initiative. Based on the report of proceedings, I am proud that on 10 May 2005, in the debate on the reform of the market in fruit and vegetables, I proposed this scheme, and I am grateful to the Commissioner that it is now to become reality.
Those who have spoken before me have explained why this is very important. It is important not just from a social perspective but also in order to teach young people about nutritional culture. This is a French pear, but I will not eat it because it is forbidden to eat it here. It is very important that, when young people receive school fruit bearing the EU logo, they should know - from childhood onwards - that this is safe and not full of chemicals, but wherever possible organic.
Let us teach children about nutritional culture, as this is a very important task. I congratulate Mr Busk on this. I will not eat [this pear], because I will not break the rules, but I think that all of us can be proud of this scheme. Thank you for your attention.
Mr President, sometimes it is great to be able to come into this Chamber and support a really positive European proposal and, despite Mr Titford's attempt to deflate our good humour, today is such a day. This proposal ticks so many boxes. It promotes healthy eating habits among young children and adolescents. It enhances the overall health of young Europeans. It ensures that EU money is spent on a project that is already being shown to deliver positive results in many Member States, and it is a practical, down-to-earth, workable proposal.
I am very familiar with a similar programme in Ireland called 'Food Dudes' - because my grandson has kept me up to date. It has been shown that this programme is effective, with long-standing results across the age range 4-12 and these results stand up regardless of gender, school size and socioeconomic factors. Therefore, we are building on firm foundations.
I am happy to support increased Community funding and to give particular consideration to organic and locally produced fruit and vegetables. I want to congratulate the Commissioner and our rapporteur Mr Niels Busk, and I am very pleased to hear the response from the Council. This proposal will contribute positively to quality of life and health in the EU.
(SV) Mr President, the fact that fruit and vegetables are important for people is hardly news, nor is the fact that they are important foods for children. For children to be given fruit at school is a good thing. It is good for health and provides a badly-needed energy supplement.
However, what does the proposal we are currently debating actually involve? It is in fact a pure propaganda proposal from the EU. The purpose of this initiative is to win cheap political points while presumably at the same time persuading children of the excellent qualities of the EU. The Committee on Agriculture and Rural Development has tabled some absurd proposals, including the claim that European fruit is better than any other fruit. Only EU fruit is to be provided, for example bananas from remote regions. This is downright protectionism. The intention is for children to learn that the EU is good and that fruit from the EU is even better. The Commission and the European Parliament should be ashamed of themselves.
Mr President, I am eating an apple courtesy of Mr Busk. He is giving away apples outside so if any Members want to go and get one I am sure Mr Busk will be happy to give them an apple!
I think this is an excellent report. As Ms Harkin said, we often come to this Chamber and cannot be as glowing and look forward to such a good initiative. We must, however, provide more funds to ensure that our young people are able to access, partake of and utilise this opportunity to the full, because this is one of those rare occasions when we can offer something. We complain about the situation and read in the press and the media about how bad the problems of obesity and suchlike are among schoolchildren. Our young people today are nonetheless excellent people but have lots of pressures on them that maybe we in the past did not have. I think this is one opportunity where we can give them the possibility of good healthy eating. I welcome this, support this and offer my congratulations.
- (RO) Mr President, Commissioner, the European Commission has proposed the allocation of EUR 90 million from the Community budget for a scheme where every child aged between 6 and 10 will receive one portion of fruit or vegetables every week.
I would urge Member States to expand this scheme and its associated financing, both at European and national level, so that all children, including those of pre-school age, can receive a portion of fruit every day. I hope that we will all approve the increase in the budget to EUR 500 million. I welcome the fact that the scheme must only involve fresh fruit and vegetables produced in the European Union. They should be seasonal and come from local, organic farming.
I would like to present a similar initiative launched by the Romanian Government back in 2003, whereby all children in pre-school and primary education receive a glass of milk and a fresh roll every school day. Introducing a proper diet for children of school and pre-school age is part of the health education we need to provide for the younger generation.
(PL) Mr President, providing primary and secondary schoolchildren with fruit is undoubtedly the right idea, since it has not only an economic dimension, but a much broader social one. This is because it develops healthy eating habits and thus improves the general health of society. There is no doubt that EUR 90 million is too little to ensure proper functioning of the scheme. The involvement of national authorities and school founding bodies as well as the community at large would therefore be desirable. I hope that the School Fruit Scheme will be widely supported and that Mr Busk's efforts will not have been in vain.
(PT) We would highlight the importance of setting up a proper scheme for the distribution, free of charge and on a daily basis, of seasonal fresh fruit and vegetables to schools, with priority being given to pre-school and primary-school children. This scheme is essential given its positive effects in terms of healthy eating, public health, the fight against child poverty and the encouragement and stimulus that may be given to regional products, including those of mountain regions, produced locally by our farmers.
This requires much greater funding than is proposed by the European Commission. As a result, Commissioner, the proposals tabled by the Committee on Agriculture and Rural Development, to which we also contributed, should be taken into account. I must also congratulate our rapporteur on the work carried out.
Mr President, I welcome the Commissioner's proposal on school fruit. It is very important that we get this scheme going. I also agree with her that it needs subsidiarity, because what we want is a system that is not too bureaucratic so that we can actually get it into our schools. I also think we need flexibility on the type of fruit that we can provide, because some times of year it will be very difficult to get fresh fruit and we may occasionally need processed fruit. Let us not have too many prescriptive amendments but, rather, get this scheme accepted.
I also think that one or two of Parliament's proposals on the amount of funding needed are too much. Because, if we had codecision powers in this Parliament, we would have to sign up to the budget as well as the process. If we are to be credible in this Parliament, let us put forward a scheme that is fundable, gives school fruit to the children who most need it and then they will progress to eating fruit in the future. This is a scheme.
Let me say to Mr Titford that I am not worried whether Europe provides it, whether Britain provides it, France provides it or whatever, but what we have to be sure of is that school fruit goes into our schools.
(DA) Mr President, ladies and gentlemen, I am, in fact, opposed to agricultural aid and any extension of this, but when it comes to improving our children's health, I think that we should actually do an awful lot. All organisations fighting against disease have unequivocally recommended the introduction of fruit schemes in schools. Even small amounts of fruit appear to make a difference to health. I therefore wholeheartedly support the Commission's proposal. However, I think that it is important for fruit and health to be the central issue. I am therefore opposed to the Committee on Agriculture and Rural Development's proposal that the fruit should only come from the EU. That is totally wrong. I think that the focus should be on children's health and not on agricultural economics.
Mr President, I just want to say a few words to express my feelings on the conclusions of this debate, which has been extremely lively and consensual. In general terms, I find it reflects the very original initiative of Mr Busk and Mrs de Lange. The debate shows that there is virtually unanimous support for this scheme proposed by the European Commission to encourage young Europeans to eat more fruit and vegetables. I can tell you, ladies and gentlemen, that the Council of Ministers also shares this commitment, and we will strive to achieve a consensus based on the position that you will adopt with the Council in broad terms.
I shall just return to four of what I consider to be important points from among your comments. Firstly, with regard to the issue of the budget allocated to this operation. The proactive approach taken by Parliament clearly shows that you are committed to this initiative, and I am happy about that. I shall report on this proposal to the Council and I agree with Mrs Fischer Boel that the sum of EUR 90 million referred to in the proposal is not, as she said, set in stone.
The second point I would note is that the main concern we all have is to give young people wholesome fruit and offer them a range of healthy products, with no added sugar.
The third point relates to the promotion of local products to increase awareness about the quality of Community products. I would also add, with regard to the concern just expressed by Mr Casaca about the outermost regions, that there are, on the Community market, products that come from these outermost regions - which form an integral part of our European Union - and that are high-quality products. That is also understood in your deliberations, and this concern is also shared within the Council of Ministers.
Finally, you have a expressed a position that is also in line with that of the Council: a Community framework, like the one presented to you, is required for this kind of action, but we must also give Member States the adaptability and flexibility necessary to implement this scheme as closely as possible to communities, associations and citizens.
To sum up these four points, ladies and gentlemen, I should like to repeat that this timely initiative is, certainly, limited in terms of budget, but that it is an initiative that is symbolic of a Europe that is positive and proactive, a Europe that acknowledges the new challenges of our society and above all, ladies and gentlemen, a Europe that will go into schools and be spoken and thought of favourably by the young people of Europe.
I believe that the image that we are projecting through this Commission initiative is one of a positive Europe that is focused on citizens. That is what the citizens of Europe expect.
Member of the Commission. - Mr President, I would like to thank you for the overwhelming support for this important proposal.
Let me say to Mr Titford and Ms Goudin that to say that this proposal is propaganda is pure nonsense.
(Applause)
This was meant - as many of you have mentioned - to give good eating habits to our school children. I am quite sure that if we manage it in a clever way, building on the experiences that we have already had from the Irish 'Food Dudes' programme, we can do quite a lot. Then in 2012 we can see whether we can improve the system further.
I completely agree with Ms Salinas García that we can use this in an educational way, not only to educate kids to eat more fruit and vegetables but also to try to explain where the fruit and vegetables come from, how important it is, etc.
I am looking forward, together with Michel Barnier, to finding the right balance in the Council as well to the benefit to the health of our young people.
rapporteur. - (DA) Mr President, I would like to express my thanks for the many positive contributions and, in this connection, I would also like to thank you, Commissioner, for your particularly constructive cooperation. That is actually to be expected, as we always work well with you and your cabinet. I would also like to thank you, Minister. It has been an enormous pleasure to cooperate with you and the French Presidency, because you have taken the time, to an unusual degree, to really talk through the issues in depth. The Presidency does not always have the time to do this. I would also like to remind everyone in the House that all of the contributions made here called for more than the EUR 90 million to be mobilised. I would like to remind you of this with the simple observation that, if we do not mobilise more money, this scheme will become a huge administrative apparatus with very little fruit being distributed. We cannot allow that to happen if we really want to help change the eating habits of children, which is something that, unfortunately, is very much needed.
The debate is closed.
The vote will take place on Tuesday 18 November 2008.
Written statements (Rule 142)
in writing. - (NL) We are convinced that we have to throw our weight behind projects that guarantee all young people up to the age of 12 a piece of school fruit a day. Schools play a crucial role in teaching them a healthy lifestyle. Healthy food and sufficient physical exercise help prevent obesity. Children who learn to like fruit at school will carry on eating fruit into adulthood. Many schools already make huge efforts to offer children fruit every day, but the funds to do this are too limited. European financial support for school fruit is therefore important.
We would therefore make an emotional appeal to the European Commission and the Council to support this budget increase. After all, it is the health of our young people that is at stake, and this cost would be recovered in time.
in writing. - (LT) It is important that the principle of subsidiarity is applied in the implementation of this scheme, so that the Member States themselves decide the age of the children that the School Fresh Fruit Scheme is aimed at and which fruit and vegetables should be supplied. I also think that priority should be given to products of Community origin. However, we should not refuse products originating from outside the Community, as this would violate competition and World Trade Organization rules.
I think that the administration of this scheme should be as simple as possible, thus I propose that the rules on strategy preparation be dropped. Preparing a national strategy for the implementation of one measure and with a small budget is too strict a requirement. Instead of strategy preparation there could be the requirement to prepare national administration rules, incorporating certain provisions set out in the strategy implementation rules presented by the Commission. I would like to urge everyone to think about the need for strategy organisation when preparing the scheme implementation rules (this point is important for Lithuania because of the administration).
The implementation of the School Fresh Fruit Scheme should involve additional funds from national budgets, as the scheme should be partly funded by the Member States. However, even in the midst of the current financial crisis, we must look to the long-term prospects of protecting the health of our children and young people. Let us not cast off the weight of responsibility from our shoulders.
in writing. - (RO) The proposal for a regulation concerning fruit for children at school is part of a series of initiatives launched by the Commission with the main aim of combating obesity and promoting a healthy diet.
The budget of EUR 90 million proposed by the Commission would have proved to be insufficient to achieve the scheme's objective. The ALDE Group's initiative to increase Community funding to EUR 360 million is an important step in the right direction. Member States in turn will make their contribution to give a final budget of EUR 720 million. I firmly believe that only with such a budget will the scheme prove to be effective. We will therefore be able to offer an acceptable number of portions of fruit per week to pupils aged between 6 and 10.
At the same time, I would encourage educational institutions to introduce nutrition lessons as part of the curriculum to explain the theory behind the role of a healthy diet. It is only by making a joint, coordinated effort that we will manage to change the eating habits of future generations.
in writing. - I am happy to support the scheme to provide school children with fruit in order to encourage healthier eating habits in the young. Hopefully, this project will go some way towards modifying the eating patterns of the youngest members of European society. Long-term studies have shown that eating habits acquired in childhood serve as a model for life. They have the potential not only to influence this generation of children, but also their children. More interestingly it has been reported that children's food preferences have an impact on the eating habits of their parents. Let us hope that this worthwhile scheme goes some of the way towards making us all healthier and fitter.
in writing. - (PL) I am pleased that we are setting up a Community scheme to promote eating fruit in schools. The positive impact of this scheme can be considered on many levels: social, economic and financial.
As a member of Parliament's Committee on Agriculture and Rural Development, I can see that the scheme will have clearly favourable consequences on European agriculture and fruit farming, in the form of increased demand for fruit and the maintenance of high production levels in Europe. I am also a father, and as a father I can see a positive outcome which is hard to quantify: the health of the young generation. Increasing the proportion of fruit and vegetables in the diet of school-age children is of huge importance, as their eating habits are formed during that time.
In Poland, fruit and vegetable consumption is approximately 250 g per person per day. This level is among the lowest in the Community: only the Czech Republic, Latvia and Slovakia consume less. The Community average is 380 g, whereas the World Health Organization/Food and Agriculture Organization recommended minimum daily consumption of fruit and vegetables is 400 g. Countries such as Poland need a major school fruit promotional campaign.
I hope that the School Fruit Scheme will soon be successfully introduced in all educational institutions throughout the European Union and will remain a permanent element of its educational policy.
The European Union's desire to support the consumption of fruit in school is certainly to be welcomed. Sound nutrition in childhood offers good prospects for a healthy lifestyle later in life, and a properly educated child will popularise healthy nutrition among his or her family and friends as well. Those responsible for the scheme also need to look closely at what kind of fruit they are offering children.
It would be a serious mistake if schools were to end up with fruit filled with pesticide residues and therefore difficult to sell. As a result, the scheme needs to be set up in such a way that schools are provided only with healthy fruit containing pesticide levels well below the maximum allowable limits. It is likewise desirable, in the interests of healthy nutrition, primarily to use Community funds to provide domestic fruit that contains lower sugar levels and higher fibre, rather than to offer bananas, for instance.
in writing. - (BG) Commissioner,
The School Fruit Scheme is a particularly important step in several respects, by:
providing a healthy and balanced diet for children;
preventing disease;
creating a new model and methodology in the diets of the younger generation which will gradually replace fast food.
This is not just a question of consuming fruit but of building healthy and balanced nutritional habits. There are plenty of specialists able to determine suitable fruits based on the relevant criteria.
On the other hand, the School Fruit Scheme will provide real support to agricultural producers and financial aid to the Member States. This is particularly important in the new Member States, which are having difficulty in the provision of catering at schools, despite all their efforts. In Bulgaria, for example, there is a state-subsidised scheme for school meals, but it is unable to cover the needs of all pupils, and help from the European Union will be extremely useful. Of course, we need to insist on the use of organic products in the scheme, and to ensure that it is effectively implemented.
in writing. - (RO) The illnesses from which modern man suffers are due to diet, but they can be cured through following the right diet.
I support the distribution of fruit in schools. I cannot help thinking of the fact that in Romania a glass of milk and a roll have been distributed in schools for free since 2002. While, at the start, we were happy to offer this benefit only to children in primary schools, since 2006 this measure has also been extended to pre-school children and since 2007 to secondary school children. The European School Fruit Scheme will, at least in Romania, supplement the one mentioned above.
There are numerous benefits to this. I would like to mention just two of them:
The World Health Organization recommends that children up to the age of 11 consume at least 400 grams of fruit and vegetables per day. I am thinking in this case too of the European Parliament resolution of 25 September 2008 concerning the White Paper on diet-related health problems. Let us not forget that food and the way we eat play a decisive role in helping us to maintain our health as it is.
Disparities will be reduced: children come from different socio-economic backgrounds, with some of them being hugely disadvantaged.
in writing. - (ET) In the White Paper on Nutrition, Overweight and Obesity, which has also been adopted by the European Parliament this year, experts emphasised the fact that there are today in Europe 22 million overweight children and 5 million obese children. These experts are of the opinion that another 1.3 million new cases will develop next year.
In the World Health Organization's World Health Report, insufficient consumption of fruit and vegetables is listed as one of the seven health risks. In connection with this topic, Parliament once proposed to the European Commission that the necessary financial resources should be included in the EU budget for that purpose.
Today the European Commission has prepared a back-up measure that supports our former initiative. This measure would make it possible, in a similar way to the school milk scheme, to offer fruit and vegetables to 6- to 10-year-old children in schools in the EU from the 2009/2010 school year.
This is definitely an investment in the future that will help prevent or reduce healthcare expenditure arising from unhealthy eating habits. I hope that the European Commission will once again be willing to consider the proposals that have been made, and increase the existing fruit and vegetable scheme funding from EUR 90 million to EUR 500 million, which would make it possible to offer this measure to children on all school days, and also to a broader target group of children.
Thank you for your attention!
in writing. - (RO) The Commission's proposal to introduce the consumption of fruit in schools will be beneficial to the health of the European Union's citizens, making a significant contribution to the economic and social development of every Member State. Eating habits are formed during childhood and can last a person's whole life.
Schools are the most suitable starting point for determining this type of behaviour as the school is the second form of authority, after the family, which has direct contact with children and significant influence over them.
This scheme, combined with the launch of a nutritional education scheme in schools, would produce more results in terms of developing preferences for a healthy diet, which includes fruit and vegetables. Children need to be, first and foremost, educated and encouraged to eat this type of product with increased nutritional value so that the scheme will achieve its intended objective, in terms of preventing obesity-related illnesses, malnutrition or diabetes, which may occur in adult life.
The amendments proposed by Parliament will improve the Commission's text considerably by allocating EUR 500 million per year to finance the introduction of the scheme to provide pupils with fruit and vegetables, which will consequently boost agricultural production at European Union level.